UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2325


SEKOU DIABY,

                      Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                      Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals


Submitted:   July 18, 2011                 Decided:   August 4, 2011


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Tony West, Assistant Attorney General,
Susan Houser, Senior Litigation Counsel, Marion E. Guyton,
OFFICE   OF  IMMIGRATION   LITIGATION,  Washington,  D.C.,   for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sekou Diaby, a native and citizen of Guinea, petitions

for   review   of    an   order      of    the   Board   of     Immigration       Appeals

(Board)    denying    his       third     motion   to    reopen    as   untimely      and

numerically barred.         We have reviewed the administrative record

and find no abuse of discretion in the denial of relief on

Diaby’s    motion.        See    8   C.F.R.      § 1003.2(a),     (c)     (2011).      We

accordingly deny the petition for review for the reasons stated

by the Board.        See In re: Diaby, (B.I.A. Oct. 28, 2010).                        We

dispense    with     oral       argument      because     the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                    PETITION DENIED




                                            2